Citation Nr: 1039389	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from March 2005 to January 
2007, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Veteran provided testimony at an August 
2010 hearing before the undersigned Acting Veterans Law Judge. 


FINDINGS OF FACT

1.  There is of record lay evidence, service department records, 
and the opinion of a VA treating clinical psychologist 
corroborating the Veteran's stressors involving fear of hostile 
military or terrorist activity during her period of service in 
Iraq.

2.  There is of record competent medical evidence rendered by a 
VA clinical psychologist and a private clinician that links the 
claimed stressors involving fear of hostile military activity in 
Iraq with current symptoms and diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court 
precedent decisions generally provided that if the claimed 
stressor is not combat related, the Veteran's lay testimony 
regarding his or her inservice stressor is insufficient, standing 
alone, to establish service connection and must be corroborated 
by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v.  Brown, 6 Vet. App. 283, 289 
(1994).  The Court of Appeals for Veterans Claims has held that 
there is no requirement that such corroboration must be found in 
the service records.  However, the credible supporting evidence 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July13, 2010, however, VA has amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision adds to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from Veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

One significant result of the recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 
13, 2010, provides as follows:  If a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran's DD Form 214 reveals that she served on active duty 
from March 2005 to January 2007, six months and twenty-one days 
of which consisted of foreign service.  Her awards and 
decorations include the National Defense Service Medal, the 
Global War on Terrorism Medal, the Iraq Campaign Medal, the Army 
Service Ribbon, and the Overseas Service Ribbon.  She was 
separated from service due to chronic bilateral knee disability, 
for which, among other physical disabilities, she is now in 
receipt of service-connected compensation benefits.

At a VA treatment session in April 2008 with a VA Ph.D. clinical 
psychologist, it was noted that during the Veteran's time in Iraq 
she was in Camp Taji, a large Army base; that she was at times 
off-base; that she was on a clearing team; that her worst 
experience was working in a morgue, where she had to clean up 
dead bodies; that she was in a communications platoon; that she 
also went out with an explosive ordinance division and that they 
went looking out for bombs along the side of the road; and that 
they would get calls that an improvised explosive device was at a 
set location, where they would go an detonate the device with 
robots.

The treating VA psychologist assessed the Veteran as having PTSD.  
He opined that she went through horrific, frightening events in 
Iraq; that she was bothered by nightmares and distressing 
memories of these events; that she avoided discussing these 
events with others and avoided thinking about them; and that she 
had arousal symptoms of insomnia, irritability, and an 
exaggerated startle response.  At the session they began 
cognitive processing therapy, going over ideas of the session and 
discussing how traumatic it was for her to deal with Iraqi dead.  

Eight days later in April 2008, the RO received the Veteran's 
claim for service connection for PTSD.

After an extended assessment over a period of four separate days 
in April and May 2008, a private clinician came to a very similar 
conclusion as that rendered by the VA clinical psychologist in 
April 2008.  The private clinician summarized her findings by 
stating that with a reasonable degree of professional 
probability, the Veteran was experiencing a chronic, moderate 
form of PTSD as a direct result of her participation in the Iraq 
war.  She elaborated that this disorder manifested itself in 
symptoms of re-experiencing, avoidance, emotional numbing and 
autonomic hyperactivity.  The symptoms were said to cause the 
Veteran clinically significant distress and to impair her social 
and occupational functioning.

At her August 2010 Board hearing, the Veteran provided credible 
testimony regarding her experiences in Iraq including seeing dead 
bodies and suicide bombers, and carrying a dead Iraqi suicide 
bomber.

The evidence, as described above, meets the criteria for 
corroboration of a claimed stressor for purposes of a claim for 
service connection for PTSD, as amended at 38 C.F.R. 
§ 3.304(f)(3), effective July 13, 2010.  Specifically, stressors 
claimed by the Veteran, including the witnessing and detonation 
of improvised explosive devises, and seeing suicide bombers and 
other hostile military or terrorist personnel, are said to have 
result in the Veteran's fear of hostile military or terrorist 
activity; and a VA treating Ph.D. clinical psychologist has 
confirmed that the claimed stressors are adequate to support a 
diagnosis of posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressors.  Therefore, in the 
absence of clear and convincing evidence to the contrary, and 
noting the claimed stressors are consistent with the places, 
types, and circumstances of the Veteran's service, the Board 
finds that there is sufficient evidence to establish the 
occurrence of the claimed in-service stressors.  75 Fed. Reg. 
39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

There is sufficient evidence of in-service stressors involving 
fear of hostile military activity, as described above.  Further, 
there are thorough and well-reasoned reports of treatment and 
examination, by both a VA treating psychologist and a private 
clinician, of PTSD and PTSD symptoms that are related to these 
in-service stressors.  There is essentially no countervailing 
evidence against the claim.  As such, the Board finds that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


